
	
		II
		Calendar No. 993
		110th CONGRESS
		2d Session
		S. 3011
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Palo Alto Battlefield National Historic Site
		  Act of 1991 to expand the boundaries of the historic site, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Palo Alto Battlefield National
			 Historic Site Boundary Expansion Act of 2008.
		2.Boundary
			 expansion, Palo Alto Battlefield National Historic Site, TexasSection 3(b) of the Palo Alto Battlefield
			 National Historic Site Act of 1991 (16 U.S.C. 461 note; Public Law 102–304) is
			 amended—
			(1)in paragraph (1),
			 by striking (1) The historic site and inserting the
			 following:
				
					(1)In
				generalThe historic
				site
					;
			(2)by redesignating
			 paragraph (2) as paragraph (3);
			(3)by inserting after
			 paragraph (1) the following:
				
					(2)Additional
				land
						(A)In
				generalIn addition to the land described in paragraph (1), the
				historic site shall consist of approximately 34 acres of land, as generally
				depicted on the map entitled _____, numbered ____, and dated
				____.
						(B)Availability of
				mapThe map described in subparagraph (A) shall be on file and
				available for public inspection in the appropriate offices of the National Park
				Service.
						;
				and
			(4)in paragraph (3)
			 (as redesignated by paragraph (2))—
				(A)by striking
			 (3) Within and inserting the following:
					
						(3)Legal
				descriptionNot later
				than
						;
				and
				(B)in the second
			 sentence, by striking map referred to in paragraph (1) and
			 inserting maps referred to in paragraphs (1) and (2).
				
	
		1.Short titleThis Act may be cited as the
			 Palo Alto Battlefield National
			 Historical Park Boundary Expansion and Redesignation Act of
			 2008.
		2.Designation of palo alto
			 battlefield national historical park
			(a)In
			 generalThe Palo Alto Battlefield National Historic Site shall be
			 known and designated as the Palo Alto Battlefield National Historical
			 Park.
			(b)
			 ReferencesAny reference in a law, map, regulation, document,
			 paper, or other record of the United States to the historic site referred to in
			 subsection (a) shall be deemed to be a reference to the Palo Alto Battlefield
			 National Historical Park.
			(c)Conforming
			 AmendmentsThe Palo Alto Battlefield National Historic Site Act
			 of 1991 (16 U.S.C. 461 note; Public Law 102–304) is amended—
				(1)by striking
			 National Historic Site each place it appears and inserting
			 National Historical Park;
				(2)in the heading for
			 section 3, by striking national historic site and inserting
			 national historical
			 park; and
				(3)by striking
			 historic site each place it appears and inserting
			 historical park.
				3.Boundary expansion,
			 Palo Alto Battlefield National Historical Park, TexasSection 3(b) of the Palo Alto Battlefield
			 National Historic Site Act of 1991 (16 U.S.C. 461 note; Public Law 102–304) (as
			 amended by section 2) is amended—
			(1)in paragraph (1), by
			 striking (1) The historical park and inserting the
			 following:
				
					(1)In
				generalThe historical
				park
					;
			(2)by redesignating
			 paragraph (2) as paragraph (3);
			(3)by inserting after
			 paragraph (1) the following:
				
					(2)Additional
				land
						(A)In
				generalIn addition to the land described in paragraph (1), the
				historical park shall consist of approximately 34 acres of land, as generally
				depicted on the map entitled Palo Alto Battlefield NHS Proposed Boundary
				Expansion, numbered 469/80,012, and dated May 21, 2008.
						(B)Availability of
				mapThe map described in subparagraph (A) shall be on file and
				available for public inspection in the appropriate offices of the National Park
				Service.
						;
				and
			(4)in paragraph (3) (as
			 redesignated by paragraph (2))—
				(A)by striking (3)
			 Within and inserting the following:
					
						(3)Legal
				descriptionNot later
				than
						;
				and
				(B)in the second sentence,
			 by striking map referred to in paragraph (1) and inserting
			 maps referred to in paragraphs (1) and (2).
				
	
		September 16, 2008
		Reported with an amendment
	
